DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Amendment
Applicant has submitted amendments to the claims on 10/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US PUB. 20050251276, herein Shen) in view of Grounds et al (US PUB. 

Regarding claim 7, Shen teaches A board production management device for managing a board production line including a plurality of board production devices that produce [a board on which an electronic component is mounted], the board production management device comprising: 
a solution memory configured to link and store a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation (0038 “the data from the tool analysis database 122 and data from the cross-tool analysis database may be imported into the analysis tool 124.”, 0039 “In step 176, the imported data may be analyzed…The analysis may identify faults…data from the tool analysis database 122 (storing data from the tool database 112) may be compared…to identify operations where the performance of the process tool 104 is lower than that of other process tools. In some embodiments, if the performance is outside of a predefined range, a fault may exist.”, 0012 “for fault detection and classification in a semiconductor manufacturing facility.” 0033, 0034 stored problem data from a database is used for comparison to find problem events that require countermeasure operations), a solution to serve as the countermeasure operation (0042 “results from the analysis tool 124 may be used to update the configuration information in the configuration database 132. The results may be stored directly into the configuration database 132 or may be formatted prior to such storage… The configuration update may include instructions needed to implement the remedy identified in step 180 (e.g., increase the pressure).” fig. 1, a countermeasure is stored for the fault), and [a set authority level that is set to] a worker authorized to implement the solution (0041 “an engineer may be notified to take corrective action”); 
and processing circuitry configured to determine if the problem event occurs in the board production device, the processing circuitry (0012 “for fault detection and classification in a semiconductor manufacturing facility.” 0047) including: 
Shen does not teach a board on which an electronic component is mounted, an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution; a set authority level that is set to] a worker authorized to implement the solution, an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation; and a solution notification section configured to separately report, when the problem event occurs, an executable solution corresponding to  the set authority level equal to or less than the execution authority level of the operator who logged in, and an unexecutable solution corresponding to a set authority level exceeding the execution authority level.
Grounds teaches a set authority level that is set to a worker authorized to implement the solution (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”)
an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation  (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”); 
and a solution notification section configured to separately report, when the problem event occurs, an executable solution corresponding to the set authority level (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of equal to or less than the execution authority level of the operator who logged in, and an unexecutable solution corresponding to a set authority level exceeding the execution authority level (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. Additionally, the processor 202 may send a notice to the selected workers, for example, by sending a message to a communication device carried by the selected workers, such as a cellular device, for example.”, 0022 “the user may select criteria for assembling a suitable repair crew for a repair job. Exemplary skill levels 604 (e.g., 10 Level, 20 Level, 30 Level, 40 Level) that may be selected by the user are indicated. The selection bar 602 may further include a number of selectable icons 606 for selecting workstations, such as Station A, Station B, Station C, Station D,” certain workers are not qualified for the repair jobs based on the station a repair takes place. The repair task solution is unexecutable by these workers and has a set authority exceeding the authority of these workers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker-based diagnostics and repairing teachings of Shen with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016). 
Shen and Grounds do not teach a board on which an electronic component is mounted and an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution. 
 an operator login section configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution (0029 “A login request is received from the user with the temporary password authorized to access the protected functions of the control program, and the temporary access level increase is responsively granted to allow the user to utilize the protected functions of the control program”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker-based diagnostics and repairing teachings of Shen and the repairing based on worker skill level teachings of Grounds with the password based privilege escalation in role based control systems teachings of Bush since the cited references are all directed towards industrial asset management using workers and because Bush teaches a means for temporary secure access to only authorized users for the proper time duration required (0019, 0005).  
Shen, Grounds and Bush do not teach a board on which an electronic component is mounted. 
Nonaka does teach a board on which an electronic component is mounted (0140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the repairing based on worker skill level teachings of Grounds and the login techniques of Bush with the servicing of a component mounting device teachings of Nonaka since the cited references are all directed towards servicing of machinery in industrial automation environments and because Nonaka teaches a means for realizing high efficiency and high quality production of a production line (0001).

Regarding claim 8, Shen, Grounds, Bush and Nonaka teach the board production management device of claim 7.
 wherein the processing circuitry (taught by Shen) includes a high-rank worker notification section configured to notify a high-rank worker of an occurrence of the problem event in response to a request from the operator, the high-rank worker having an authority level equal to or higher than a set authority level corresponding to the unexecutable solution (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. Additionally, the processor 202 may send a notice to the selected workers, for example, by sending a message to a communication device carried by the selected workers, such as a cellular device, for example.”, Certain workers cannot perform certain repairs. The system allows for notifying workers skilled enough in the repair to be notified.)

Regarding claim 9, Shen, Grounds, Bush and Nonaka teach The board production management device of claim 7.
Grounds further teaches wherein the processing circuitry (taught by Shen as shown above) includes: 
a proxy application section configured to notify a high-rank worker having an authority level equal to or higher than a set authority level corresponding to the unexecutable solution when the operator applies for a proxy application of the unexecutable solution (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the ;  
and a proxy approval section configured to allow the operator to implement the unexecutable solution as a proxy when the high-rank worker approves the proxy application (0016 “repair of the equipment may require a worker to have at least a selected level of skill and/or knowledge”, 0022 “FIG. 6 shows an exemplary interface enabling a user to use the system 200 described herein for selecting a work crew in response to a failed piece of equipment or a maintenance need…The selection bar 602 may include a number of selectable icons or buttons at which the user may select criteria for assembling a suitable repair crew for a repair job.”, A user, which corresponds to the high rank worker, may select a worker to perform a repair even if they do not have enough of the selected skill to perform the task as shown in 0016.)

Regarding claim 11, Shen teaches A board production management method for managing a board production line, including a plurality of board production devices that produce [a board on which electronic components are mounted], comprising: 
a solution memory step for linking and storing a problem event that may occur in the board production line or the a board production device of the plurality of board production devices and that requires a countermeasure operation (0038 “the data from the tool analysis database 122 and data from the cross-tool analysis database may be imported into the analysis tool 124.”, 0039 “In step 176, the imported data may be analyzed…The analysis may identify faults…data from the tool analysis database 122 (storing data from the tool , a solution to serve as the countermeasure operation (0042 “results from the analysis tool 124 may be used to update the configuration information in the configuration database 132. The results may be stored directly into the configuration database 132 or may be formatted prior to such storage… The configuration update may include instructions needed to implement the remedy identified in step 180 (e.g., increase the pressure).”, fig. 1, a countermeasure is stored for the fault), and [a set authority level that is set to] a worker who may implement the solution (0041 “an engineer may be notified to take corrective action”); 
a determining step to determine if the problem event occurs in the board production device (0012 “for fault detection and classification in a semiconductor manufacturing facility.” 0047); 
Shen does not teach a board on which electronic components are mounted, a set authority level that is set to, an operator login step configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution, an authority authentication step for authenticating an execution authority level that is the authority level of the worker implementing the countermeasure operation; and a solution notification step for separately displaying, when the problem event occurs, an executable solution corresponding to a set authority level equal to or less than the authority level, and an unexecutable solution corresponding to a set authority level exceeding the execution authority level.
a set authority level that is set to a worker who may implement the solution (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”)
an authority authentication step for determining if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”); 
and a solution notification step for separately displaying, when the problem event occurs, an executable solution corresponding to a set authority level equal to or less than the authority level (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, fig. 3, a repair job corresponds to a problem event occurring.), and an unexecutable solution corresponding to a set authority level exceeding the execution authority level (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. Additionally, the processor 202 may send a notice to the selected workers, for example, by sending a message to a communication device carried by the selected workers, such as a cellular device, for example.”, 0022 “the user may select criteria for assembling a suitable repair crew for a repair job. Exemplary skill levels 604 (e.g., 10 Level, 20 Level, 30 Level, 40 Level) that may be selected by the user are indicated. The selection bar 602 may further include a number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016).
Shen and Grounds do not teach a board on which electronic components are mounted and an operator login step configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution.
Bush does teach an operator login step configured to login an operator of the board production device to determine if the operator is the worker authorized to implement the solution (0029 “A login request is received from the user with the temporary password authorized to access the protected functions of the control program, and the temporary access level increase is responsively granted to allow the user to utilize the protected functions of the control program”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker-based diagnostics and repairing teachings of Shen and the repairing based on worker skill level teachings of Grounds with the password based privilege escalation in role based control systems teachings of Bush since the cited references are all directed towards industrial asset management using workers and because Bush teaches a means for temporary secure access to only authorized users for the proper time duration required (0019, 0005).  

Nonaka teaches a board on which electronic components are mounted (0140). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the repairing based on worker skill level teachings of Grounds and the login techniques of Bush with the servicing of a component mounting device teachings of Nonaka since the cited references are all directed towards servicing of machinery in industrial automation environments and because Nonaka teaches a means for realizing high efficiency and high quality production of a production line (0001).

Regarding claim 13, Shen, Grounds, Bush and Nonaka teach the board production management device of claim 7.
Nonaka further teaches wherein the problem event includes at least one of a component pickup error, a board conveyance error, and a board inspection error (0008 “data storage section 451 for recording and storing operation information and error information of the component mounting apparatus for trouble recovery or maintenance”, problem events include component mounting which corresponds to component pickup error.)

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US PUB. 20050251276, herein Shen) in view of Gu et al (US PUB. 20140058698, herein Gu) in further view of Grounds et al (US PUB. 20140118154, herein Grounds) in further view of Judy (US PAT. 8,473,320) in further view of Bush et al (US PUB. 20160352752, herein Bush). 

 A board production management device for managing a board production line including a plurality of board production devices that produce [a board on which electronic components are mounted], comprising: 
a solution memory configured to link and store a problem event that may occur in a board production device of the plurality of board production devices and that requires a countermeasure operation (0038 “the data from the tool analysis database 122 and data from the cross-tool analysis database may be imported into the analysis tool 124.”, 0039 “In step 176, the imported data may be analyzed…The analysis may identify faults…data from the tool analysis database 122 (storing data from the tool database 112) may be compared…to identify operations where the performance of the process tool 104 is lower than that of other process tools. In some embodiments, if the performance is outside of a predefined range, a fault may exist.”, 0012 “for fault detection and classification in a semiconductor manufacturing facility.” stored problem data from a database is used for comparison to find problem events that require countermeasure operations), a solution to serve as the countermeasure operation (0042 “results from the analysis tool 124 may be used to update the configuration information in the configuration database 132. The results may be stored directly into the configuration database 132 or may be formatted prior to such storage… The configuration update may include instructions needed to implement the remedy identified in step 180 (e.g., increase the pressure).”, fig. 1, a countermeasure is stored for the fault). 
and processing circuitry configured to determine if the problem event occurs in the board production device, the processing circuitry (0012 “for fault detection and classification in a semiconductor manufacturing facility.” 0047)  including:
Shen does not teach an operator login section configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution; an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the 
Gu teaches a board on which electronic components are mounted (0034 0028 fig 2)
and an effectiveness rate that indicates an extent to which the solution contributes to resolving the problem event (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”);
and an effect amount obtained by the implemented solution (0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”)
and an effectiveness-rate learning section configured to correct the effectiveness rate of the implemented solution (0036 “technician 289 may repair the information about the effectiveness of the repairs”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen with the effectiveness repairing teachings of Gu since Gu teaches a means for understanding root cause of failures and teaches a means for shorter debugging times (0004). 

Grounds teaches an authority authenticating section configured to determine if an execution authority level of the operator is the authority level of the worker authorized to implement the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”, Qualifications and skills correspond to the authority level.);
an effect amount collection section for linking and collecting, when the problem event occurs, the execution authority level of the worker, the solution implemented by the worker (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, linking and collecting of skill level and the repair takes place), and an effect amount obtained by the implemented solution (taught by Gu as shown above).
Gu in combination with Grounds teaches and an effectiveness-rate learning section configured to correct the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”) by setting a magnitude of a learning coefficient according to the authority level of the worker (Grounds, 0020 “a worker may have a high level of skill for working on repairs that occur at multiplying the obtained effect amount by the learning coefficient], and feeding back the result to the effectiveness rate (Gu 0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen and the effectiveness repairing teachings of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016).
Shen, Gu and Grounds do not teach an operator login section configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution and multiplying the obtained effect amount by the learning coefficient.
Judy does teach multiplying the obtained effect amount (taught by Gu as shown above) by the learning coefficient (col 32 lines 50-55 “The word "Descriptor" is used as a generic term to denote any one of the aforementioned three sets (Abilities, Skills and Knowledge). e. Our algorithm computes a " mini-TORQ" score for each Descriptor.”, col 34 lines 50-55 “That average may be "weighted" by multiplying "weights" to each of the mini-TORQ scores”, the descriptors correspond to the learning coefficient and they are multiplied by weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the effectiveness repairing teachings of Gu and the repairing based on worker skill level teachings of Grounds with the weight based understanding of skill level of a worker teachings of Judy because Judy teaches a means for understanding a 
Shen, Gu, Grounds, and Judy do not teach an operator login section configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution.
Bush does teach an operator login section configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution (0029 “A login request is received from the user with the temporary password authorized to access the protected functions of the control program, and the temporary access level increase is responsively granted to allow the user to utilize the protected functions of the control program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the effectiveness repairing teachings of Gu and the repairing based on worker skill level teachings of Grounds and the weight based understanding of skill level of a worker teachings of Judy with the password based privilege escalation in role based control systems teachings of Bush since the cited references are all directed towards industrial asset management using workers and because Bush teaches a means for temporary secure access to only authorized users for the proper time duration required (0019, 0005).  

Regarding claim 12, Shen teaches A board production management method for managing a board production line, including a plurality of board production devices that produce [a board on which electronic components are mounted], comprising: 
a solution memory step for linking and storing a problem event that may occur in a board production device of the plurality of board production devices and requires a countermeasure operation (0038 “the data from the tool analysis database 122 and data from the cross-tool analysis database may be imported into the analysis tool 124.”, 0039 “In step 176, the imported data may be analyzed…The analysis may identify faults…data from the tool analysis database 122 (storing data from the tool database 112) may be compared…to identify operations where the performance of the process tool 104 is lower than that of other process tools. In some embodiments, if the performance is outside of a predefined range, a fault may exist.”, 0012 “for fault detection and classification in a semiconductor manufacturing facility.” stored problem data from a database is used for comparison to find problem events that require countermeasure operations), a solution to serve as the countermeasure operation (0042 “results from the analysis tool 124 may be used to update the configuration information in the configuration database 132. The results may be stored directly into the configuration database 132 or may be formatted prior to such storage… The configuration update may include instructions needed to implement the remedy identified in step 180 (e.g., increase the pressure).”, fig. 1, a countermeasure is stored for the fault), [and an effectiveness rate that indicates an extent to which the solution contributes to resolving the problem event]; 
a determining step to determine if the problem event occurs in the board production device (0012 “for fault detection and classification in a semiconductor manufacturing facility.” 0047); 
Shen does not teach a board on which electronic components are mounted, an authority authentication step for determining if an execution authority level of the operators is an authority level of the worker authorized to implement the countermeasure operation, an effect amount collection step for linking and collecting, when the problem event occurs, the authority level of the worker, the solution implemented by the worker, and an effect amount obtained by the implemented solution; and an effectiveness rate learning step for correcting the effectiveness rate of the implemented solution by setting a magnitude of a learning coefficient according to the 
Gu teaches a board on which electronic components are mounted (0034, 0028 fig 2)
and an effectiveness rate that indicates an extent to which the solution contributes to resolving the problem event (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”);
and an effect amount obtained by the implemented solution (0036 “technician 289 may repair the information about the effectiveness of the repairs”);
and an effectiveness rate learning step for correcting the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”)
and feeding back the result to the effectiveness rate (0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen with the effectiveness repairing teachings of Gu since Gu teaches a means for understanding root cause of failures and teaches a means for shorter debugging times (0004).
Shen and Gu do not teach an operator login step configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution; an authority authentication step for determining if an execution authority level of the operators is an authority level of the worker authorized to implement the countermeasure 
Grounds teaches an authority authentication step for determining if an execution authority level of the operators is an authority level of the worker authorized to implement the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”, Qualifications and skills correspond to the authority level.);
an effect amount collection step for linking and collecting, when the problem event occurs, the authority level of the worker, the solution implemented by the worker (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, linking and collecting of skill level and the repair takes place), and an effect amount obtained by the implemented solution (taught by Gu as shown above).; 
Gu in combination with Grounds teaches and an effectiveness rate learning step for correcting the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”) by setting a magnitude of a learning coefficient according to the authority level of the worker (Grounds, 0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0019, the learning coefficient corresponds to the skill level of the worker and is in accordance with the authority , [multiplying the obtained effect amount by the learning coefficient], and feeding back the result to the effectiveness rate (Gu 0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen and the effectiveness repairing teachings of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016).
Shen, Gu and Grounds do not teach an operator login step configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution and multiplying the obtained effect amount by the learning coefficient. 
Judy does teach multiplying the obtained effect amount (taught by Gu as shown above) by the learning coefficient (col 32 lines 50-55 “The word "Descriptor" is used as a generic term to denote any one of the aforementioned three sets (Abilities, Skills and Knowledge). e. Our algorithm computes a " mini-TORQ" score for each Descriptor.”, col 34 lines 50-55 “That average may be "weighted" by multiplying "weights" to each of the mini-TORQ scores”, the descriptors correspond to the learning coefficient and they are multiplied by weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the effectiveness repairing teachings of Gu and the repairing based on worker skill level teachings of Grounds with the weight based understanding of skill level of a worker teachings of Judy because Judy teaches a means for understanding a measure of transferability between different skills using mathematical relationships for understanding attributes vital to an occupation (col lines 20-25).

Bush does teach an operator login step configured to login an operator of the board production device to determine if the operator is a worker authorized to implement the solution (0029 “A login request is received from the user with the temporary password authorized to access the protected functions of the control program, and the temporary access level increase is responsively granted to allow the user to utilize the protected functions of the control program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of semiconductor manufacturing devices of Shen, the effectiveness repairing teachings of Gu and the repairing based on worker skill level teachings of Grounds and the weight based understanding of skill level of a worker teachings of Judy with the password based privilege escalation in role based control systems teachings of Bush since the cited references are all directed towards industrial asset management using workers and because Bush teaches a means for temporary secure access to only authorized users for the proper time duration required (0019, 0005).  
Relevant Prior Art
	Kato et al (US PUB. 20030036808) has been deemed relevant prior art since it is also focused on supervisor based password protection for specific operations for a manufacturing environment. 

Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has 
Applicant argues that the cited prior art does not teach claim 1 as currently claimed. Applicant specifically argues this in regards to the amendment which recites an operator login.
However, as shown in the rejection above, Bush does teach a login section for an operator to login that is only for authorized workers to implement a protected solution (0029). 
The cited prior art are all directed towards worker based solutions for industrial control environments. Bush is similar in this aspect and has been deemed analogous. Further Bush teaches a means for allowing temporary access to protected functions so that security of the protected functions can be maintained (0019, 0005). 

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116